Title: To Thomas Jefferson from J. Phillipe Reibelt, 10 December 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore Librairie de Levrault, Schoell et Comp. de ParisLe 10e Dec. 1804
                  
                  Je Vous prie, d’agreer mes remercimens, de ce, que Vous m’avez bien voulu accuser l’arrivèe des Caisses.
                  C’est une Satisfaction particulière pour moi—non pas comme Negociant, car je n’ai pas d’Ame pour çe metier, mais comme Litterateur—d’apprendre, que vous y avez trouvè quelque Chose, qui Vous convienne.
                  Je ne suis pas pressè ni pour le retour des Caisses, ni pour le montant de ce, que Vous et Mr le Secretaire d’etat, ou d’autres Amis et Connaissances de Vous reunis en çè moment a la Capitale voudront bien prendre; Il me Suffit, de Savoir, que le tout se trouve dans Vos mains respectables.
                  Je Vous prie uniquement, Si Vous ou personne d’autre n’aiment de garder: Les plans des Maisons de Paris—de vouloir bien me renvoÿer çet Ouvrage seulement par le premier Stage. 
                  Je persiste d’etre avec Veneration Monsieur! Votre tr. hble str
                  
                     Reibelt 
                     
                  
               